 

RESTATED EMPLOYMENT AGREEMENT

 

This Restated Employment Agreement (the “Agreement”) dated as of October 1, 2016
is by and between Inception Mining Inc., a Nevada Corporation (the “Company”)
and Trent D’Ambrosio (hereinafter referred to as the “Executive”). This
Agreement restates in full, supersedes and replaces the Employment Agreement
entered into between the Executive and the Company on February 25, 2013 that was
later amended in part on August 1, 2015 and all other prior employment
agreements.

 

The Company desires that the Executive perform services for the Company pursuant
to the terms and conditions set forth herein. The executive will have
significant access to information concerning the Company and its business. The
disclosure of such information or the engaging in competitive activities would
cause substantial harm to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Term. The initial term of this Agreement (the “Initial Term”) was effective
as of July 1, 2018 (the “Effective Date”), and continue for sixty (60) months
thereafter (unless this Agreement is terminated earlier in accordance with
Section 10 below). Upon the expiration of the Initial Term, this Agreement may
be automatically renewed for consecutive twelve-month terms, unless a party
hereto gives the other party written notice of non-renewal, which notice must be
received no later than thirty (30) days prior to the expiration of the Term. The
Initial Term, together with any extension thereof, is sometimes referred to
herein as the “Term.” Notwithstanding the provisions of this Section 1, the
parties intend for this employment arrangement to constitute employment at will
and that the Executive may terminate his employment, or be terminated by the
Company, for any reason, with or without cause, upon thirty (30) days’ written
notice.

 

2. Duties. The Executive will serve as Chief Executive Officer of the Company
and acting Chief Financial Officer of the Company and shall have duties of an
executive nature that are attendant to his position as described in the bylaws
of the Company and as may be reasonably assigned to him by the Board of
Directors of the Company (the “Board”). Exhibit A hereto defines the basic role
and responsibility of the Chief Executive Officer and acting Chief Financial
Officer. The Executive will report to the Board and nothing herein shall
interfere with or limit the oversight responsibilities of the Board. Unless
otherwise agreed to by the Executive and the Board, the Executive’s principal
base of operation will be in the Murray, Utah region, with reasonable travel to
the Clavo Rico mine in Honduras and other travel as necessary.

 

3. Full-Time; Best Efforts. The Executive shall use his best efforts to promote
the interests of the Company and shall devote his full business time and efforts
to its business and affairs and shall not provide management services to any
other company or otherwise engage in business activities that would reasonably
be expected to materially interfere with the performance of the Executive’s
duties, services and responsibilities hereunder.



 

4. Compensation and Benefits. During the Term, the Executive will receive the
following compensation and benefits (collectively the “Compensation”):

 

 

 

 



(a) Base Salary. The Executive shall be paid Four Hundred Fifty Thousand Dollars
($450,000) annually during the Term as base salary (the “Base Salary”), payable
when possible by the company at the Board of Directors’ discretion. Upon
approval by the Executive, partial payments may be delivered and accepted. Any
unpaid annual compensation will be accrued and owed to the Executive. The Base
Salary may from time to time be adjusted by the Board in its discretion as
negotiated with the Executive. The Company shall pay, on behalf of the
Executive, certain taxes and fees otherwise owed by the Executive.

 

(b) Monthly Bonus. Each month, the Executive shall receive restricted shares of
the Company’s common stock worth Five Thousand Dollars ($5,000). The number of
shares to be delivered under this section shall be calculated based on the
average price of the volume-weighted average price of the Company’s common stock
(the “VWAP”) during the twenty (20) trading days prior to the end of each
calendar month. Shares shall be issued on a quarterly basis. The transfer and
sale of these shares will be subject to regulation pursuant to Rule 144 of the
Securities Act of 1933, as amended, and other securities regulations.

 

(c) Annual Bonus. The Executive is eligible for an annual bonus with a maximum
amount equal to ten times his annual Base Salary, for a maximum annual payment
of Four Million Five Hundred Thousand Dollars ($4,500,000) (the “Annual Bonus”).
The actual amount of any Annual Bonus may be less than such target and shall be
determined by the Board based on the achievement of corporate and individual
objectives determined by the Board on an annual basis, in its absolute
discretion. The Executive shall not be eligible for an Annual Bonus if he is
terminated for any reason or resigns.

 

(d) Benefits. In addition to the Base Salary and Monthly and Annual Bonus
payments, the Executive will also be entitled to receive health, welfare, and
fringe benefits that are generally available to the Company’s management
employees in accordance with the then existing terms and conditions of the
Company’s policies, to be extended to the Executive’s eligible dependents when
applicable. The Executive will be entitled to reimbursement of all reasonable
expenses incurred by him in his performance of services on behalf of the Company
hereunder, subject to the presentation of appropriate documentation and other
reimbursement policies generally applicable to the Company’s management
employees.

 

(e) Withholding. The Company will withhold from Compensation payable hereunder
all applicable federal, state, and local withholding taxes.

 

 

 



 

5. Confidentiality. The Executive agrees that during the Term and thereafter:

 

(a) The Executive has not and will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as reasonably necessary or advisable in connection with the performance
of the Executive’s duties for the Company, or except to the extent required by
law (but only after the Executive, to the extent practicable given the nature of
the legal requirement, has provided the Company with reasonable notice and
opportunity to take action against any legally required disclosure). As used
herein, “Confidential Information” means all information concerning the business
of the Company or of any of its subsidiaries (“Related Companies”), or any
customer or vendor of any of the Related Companies (whether or not subject to
copyright, patent or other intellectual property protection), that has an
independent economic value from not being readily known, is not ascertainable by
proper means by others and is not generally known to the public, or which would
constitute a trade secret as may be defined by the Uniform Trade Secrets Act or
under the laws governing this Agreement, and any oral, electronic or written
communications thereof, including, but not limited to, specifications, designs,
concepts, plans, programs, software, other developments relating to products and
services, proposal plans, marketing data and financial information, and all
copies and tangible embodiments thereof (in whatever form or medium); provided,
that Confidential Information shall not include any information that is publicly
available through no fault of the Executive or disclosed pursuant to applicable
securities laws.

 

(b) The Executive has not and shall not make use whatsoever, directly or
indirectly, of any Confidential Information at any time, except as reasonably
necessary or advisable in connection with the performance of the Executive’s
duties for the Company.

 

(c) Upon the Company’s request at any time and for any reason, the Executive
shall immediately deliver to the Company all materials (whether in electronic or
hard copy form) in the Executive’s possession which contain or relate to
Confidential Information.

 

(d) When in possession of Confidential Information, the Executive will not
engage in any transaction in the Company’s securities.

 

6. Intellectual Property.

 

(a) All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
his service with the Company, whether or not reduced to writing or practice
during such period, which relate to the business in which any Related Company is
then engaged or in which any Related Company then intends to engage, shall be
and hereby are the exclusive property of the Company without any further
compensation to the Executive. Any Developments employed and made by the
Executive, either solely or jointly with others, within six months following the
termination of the Executive’s services hereunder that relate to the Company’s
actual day-to-day operations or core competencies in which the Executive was
actively involved, shall be irrefutable presumed to have been made in the course
of such employment with the use of the Company’s time, materials or facilities.
In addition, without limiting the generality of the prior sentence, all
Developments which are copyrightable work by the Executive are intended to be
“work made for hire” as defined in Section 101 of the Copyright Act of 1976, as
amended, and shall be and hereby are the property of the Company without any
further compensation to the Executive.

 

 

 

 



(b) If, and to the extent, any of the Developments is not considered a “work
made for hire,” the Executive shall, without further compensation, assign to the
Company and does hereby assign to the Company, the Executive’s entire right,
title, and interest in and to all Developments. At the Company’s expense and at
the Company’s request, the Executive shall provide reasonable assistance and
cooperation, including, without limitation, the execution of documents in order
to obtain, enforce, defend, and/or maintain the Company’s proprietary rights in
the Developments throughout the world. The Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney-in-fact (which designation and appointment
shall be deemed coupled with an interest and shall survive the Executive’s death
or incapacity), to act for and in the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents,
with the same legal force and effect as if executed by the Executive.

 

7. Noncompetition. The Executive acknowledges and agrees that in the performance
of this Agreement, he will be brought into frequent contact, either in person,
by telephone, through electronic means or through the mails, with existing and
potential customers and/or partners of the Company. The Executive also
acknowledged that any Confidential Information learned by him during the Term
has been developed by the Company through substantial expenditures of time and
money and constitutes valuable and unique property of the Company. The Executive
further understands and agrees that the foregoing makes it necessary, for the
protection of the Company’s business, that the Executive not compete with the
Company during the Term and not Compete with the Company for a reasonable period
after the Term, as further described in the following provisions. Accordingly,
the Executive agrees that so long as he is an employee of the Company and for 12
months thereafter:

 

(a) The Executive will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity, other than the
Company or a Related Company, engage in or assist any other person or entity to
engage in any business which directly or indirectly competes with any business
in which the Company or Related Company is engaging or in which the Company or
Related Company plans to engage or is actively evaluating engaging, during or at
the time of the termination of the Executive’s engagement hereunder, anywhere in
the United States or anywhere else in the world where the Company or any Related
Company does business, or plans to do business or is actively evaluating doing
business; provided that nothing contained herein shall prohibit the Executive
from being a passive owner of less than one percent (1%) of the outstanding
stock or any class of securities of any corporation or other entity that is
publicly traded or privately held; and

 

(b) The Executive will not, directly or indirectly, individually or as a
consultant to, or employee, officer, director, manager, stockholder, partner,
member or other owner or participant in any business entity solicit or endeavor
to entice away from the Company or any Related Company, or offer employment or
any consulting arrangement to, or otherwise materially interfere with the
business relationship of the Company or any Related Company with, any person or
entity who is, or was within the one-year period immediately prior to the
termination of the Executive’s engagement hereunder, (i) employed by or a
consultant to the Company or any Related Company or (ii) a customer or client
of, supplier to or other party having material business relations with the
Company or any Related Company.

 

 

 

 



8. Remedies. Without limiting the remedies available to the Company and any
Related Company, the Executive acknowledges that a breach of any of the
covenants contained in Sections 5, 6, and 7 herein could result in irreparable
injury to the Company and, as applicable, a Related Company, for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the Company and any affected Related Company, as the case may
be, shall be entitled to obtain a temporary restraining order and/or a
preliminary injunction and a permanent injunction restraining the Executive from
engaging in any activities prohibited by Sections 5, 6, and 7 herein or such
other equitable relief as may be required to enforce specifically any of the
covenants of Sections 5, 6, and 7 herein. The foregoing provisions and the
provisions of Sections 5, 6, and 7 herein shall survive the Term of this
Agreement and the termination of the Executive’s engagement hereunder, and shall
continue thereafter in full force and effect.

 

9. Recordings. The Executive hereby gives the Company and its assigns permission
to capture and record his image or likeness by means of photograph, facial
imaging or similar means (“Recordings”); to make reasonable edits to these
Recordings at its discretion and to incorporate these Recordings into
publications, brochures, databases, or any other media (“Publications”); and to
use such Recordings and Publications for the limited purposes of marketing,
publicizing, or otherwise promoting the products and/or services of the Company
or any of its affiliates.

 

10. Termination. The engagement of the Executive under this Agreement may be
terminated prior to the end of any Term upon thirty (30) days’ written notice by
either party for any reason. Additionally, the termination of the Executive’s
engagement may occur as described below:

 

As an at-will employee, we will offer you the following terms:

 

(a) By Death. Your employment shall terminate automatically upon your death. The
Company shall pay to your beneficiaries or estate, as appropriate, any
compensation then due and owing, including payment for accrued bonus, unused
vacation, expense reimbursement, if any, and any other benefits provided under
this Agreement or other Agreements, including without limitation the ability to
exercise any vested and exercisable options or convertible promissory notes held
by you or your heirs. Thereafter, all obligations of Company under this
Agreement shall cease. Nothing in this Section 10(a) shall affect any
entitlement of your heirs to the benefits of any life insurance plan or other
applicable benefits.

 

(b) By Disability. For purposes of this Agreement, “disability” means you have a
mental or physical impairment that is expected to result in death or that has
lasted or is expected to last for a continuous period of three (3) months or
more and that causes you to be unable to perform your duties under this
Agreement or to be engaged in any substantial gainful activity. If you
experience such a disability, then, to the extent permitted by law, the Company
may terminate your employment upon sixty (60) days’ advance written notice.
Termination by disability shall be determined by a physician selected by the
Board of Directors. If such physician is unable to schedule an appointment with
you within ten business days of the Board of Directors’ written request, the
Board of Directors, at its sole discretion, is authorized to determine whether
your disability has occurred. The Company shall pay you all compensation to
which you are entitled up through the last business day of the notice period,
including payment for accrued unused vacation, expense reimbursement, if any,
and any other benefits provided under this Agreement; thereafter, all
obligations of Company under this Agreement shall cease. Nothing in this Section
10(b) shall affect your rights under any applicable Company disability plan (if
then in effect).

 

 

 



 

(c) By Change of Control. In the event of an acquisition of the Company or
substantially all of the Company’s assets in connection with which your
employment is either involuntarily terminated without cause or voluntarily
terminated as a result of a material diminution in responsibilities, the Company
shall pay you your full salary and bonus override through the full term of this
Agreement as well as all other unpaid amounts, if any, to which you are entitled
as of the date of termination under any compensation plan or program of the
Company, within ten days of the closing of the transaction constituting a change
of control.

 

(d) For Cause Termination. The Board may terminate Executive’s employment with
the Company for Cause, as defined in the following sentence. For purposes of
this Agreement, (1) “Cause” means: (a) an act of dishonesty in the course of
employment that is detrimental to the best interests of the Company or any of
its affiliates; (b) willful conduct of Executive involving any immoral acts that
impairs the reputation of the Company or any of its affiliates; (c) willful
disloyalty to the Company; (d) willful refusal or failure of Executive to obey
the lawful directions of the Board or the Chairman and CEO; (e) the neglect of
duties and responsibilities assigned to Executive; (f) the indictment of
Executive of any felony under federal, state or local law or a reasonable
determination of the Board that Executive engaged in the act of sexual
harassment or violated Federal securities laws; (g) the repeated use by
Executive of a controlled substance without a prescription or the repeated use
of alcohol that impairs Executive’s ability to carry out his duties and
responsibilities; (h) violation by Executive of any of the Company’s material
policies; or (i) material breach of this Agreement; and (2) a “For Cause
Termination” is any termination for Cause in accordance herewith. If the
Executive if Terminated For Cause, all amounts due hereunder and to Executive
through the date of the Termination For Cause, accrued salary and bonus, unused
vacation, expense reimbursement, notes payable, and any other benefits provided
under this Agreement shall be due to executive within ten days of the
termination without cause.

 

(e) Good Reason Termination. Executive may terminate his employment with the
Company for Good Reason upon giving the Company not less than thirty (30) days
written notice in advance of any proposed Date of Termination (as defined in
Paragraph 4.G.) for Good Reason, which notice must a contain detailed
explanation of what facts Executive believes give rise to a Good Reason
Termination. For purposes of this Agreement, “Good Reason” means a termination
initiated by Executive within sixty (60) days following the occurrence of (1) a
significant reduction in Executive’s title, duties, or responsibilities that
occurs without Executive’s consent; or (2) a material reduction in Executive’s
Base Salary or Executive’s Annual Bonus opportunity. Notwithstanding anything to
the contrary contained herein, the following shall not be or constitute Good
Reason: (a) any isolated or inadvertent action not taken in bad faith; or
(b) any action that is remedied by the Company within thirty (30) days after
receipt of a written notice from Executive as described above. For the purposes
of this Agreement, a “Good Reason Termination” means any termination for a Good
Reason in accordance herewith. If the Executive initiates a Good Reason
Termination, all amounts due hereunder for the entire Term of the Agreement,
including payment for all salary for the entire Term of this Agreement, accrued
salary and bonus, unused vacation, expense reimbursement, notes payable and any
other benefits provided under this Agreement shall be due to executive within
ten days of the termination without cause.

 

 

 



 

(f) Termination Without Cause. The Board may, at any time, terminate Executive’s
employment with the Company without Cause through an Involuntary Termination. A
“Termination Without Cause” is any termination of Executive’s employment by the
Board that does not meet the definition of a For Cause Termination and does not
include a termination by reason of Executive’s death or Disability. If the
Executive is Terminated without Cause, all amounts due hereunder for the entire
Term of the Agreement, including payment for all salary for the entire Term of
this Agreement, accrued salary and bonus, unused vacation, expense
reimbursement, notes payable, and any other benefits provided under this
Agreement shall be due to executive within ten days of the termination without
cause.

 

11. Enforceability, etc. This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limited and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.

 

12. Notices. Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:

 

If to the Executive:

 

Trent D’Ambrosio

5330 South 900 East

Suite 280

Murray, Utah 84107

 

If to the Company:

 

Inception Mining Inc.

5330 South 900 East

Suite 280

Murray, Utah 84107

 

or at such other address as may have been furnished by such person in writing to
the other party.

 

 

 



 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to its
choice of law provisions.

 

14. Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument signed by the Company and the Executive. No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party. The waiver of a breach of any provision of this
Agreement shall not be constructed as a waiver or a continuing waiver of the
same or any subsequent breach of any provision of this Agreement. No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.

 

15. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, executors and administrators,
successors and assigns, except that the rights and obligations of the Executive
are personal and may not be assigned without the Company’s prior written
consent. Any assignment of this Agreement by the Company shall not constitute a
termination of the Executive’s engagement hereunder.

 

16. Entire Agreement. This Agreement constitutes the final and entire agreement
of the parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating to the subject
matter contained herein.

 

17. Directors’ and Officers’ Insurance; Indemnification.

 

(a) The Company shall provide the Executive with (i) the coverage applicable to
the officers of the Company under the Company’s policies of directors’ and
officers’ insurance as may be in effect from time to time, and (ii) the most
favorable indemnification that the Company from time to time extends to any of
its officers or directors, whether under the Company’s bylaws, Certificate of
Incorporation, by contract or otherwise.

 

(b) The Company shall amend its directors’ and officers’ liability insurance
policy to add the Executive as a named insured under such policy.

 

(c) For so long as the Executive serves as an officer or director of the
Company, the Company shall maintain directors’ and officers’ liability
insurance.

 

18. Representations and Warranties of the Executive. The Executive represents
and warrants to the Company that, as of the date hereof, neither his execution
and delivery of this Agreement nor the performance of his obligations hereunder
will conflict with, violate or result in a breach of any agreement or obligation
to which he is a party or by which he is bound.

 

19. Representations and Warranties of the Company. The Company represents and
warrants to the Executive that, as of the date hereof:

 

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is formed and has all requisite organizational
authority to own its property and assets and to conduct its business as
presently conducted or proposed to be conducted under this Agreement;

 

 

 

 



(b) it has the organizational power and authority to execute, deliver, and
perform its obligations under this Agreement;

 

(c) all necessary action has been taken to authorize its execution, delivery,
and performance of this Agreement and this Agreement constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other similar laws affecting the rights
of creditors generally and by general principles of equity;

 

(d) neither its execution and delivery of this Agreement nor the performance of
its obligations hereunder will:

 

  (i) conflict with or violate any provision of its articles of incorporation or
bylaws or equivalent organizational documents;   (ii) conflict with, violate or
result in a breach of any constitution, law, judgment, regulation or order of
any governmental authority applicable to it; or   (iii) conflict with, violate
or result in a breach of or constitute a default under or result in the
imposition or creation of any mortgage, pledge, lien, security interest or other
encumbrance under any term or condition of any mortgage, indenture, loan
agreement or other agreement to which it is a party or by which its properties
or assets are bound;

 

(e) no approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority or third party is
required for its valid execution, delivery and performance of this Agreement,
except such as have been duly obtained or made; and

 

(f) there is no action, suit or proceeding, at law or in equity, by or before
any court, tribunal or governmental authority or third party pending, or, to its
knowledge, threatened, which, if adversely determined, would materially and
adversely affect its ability to perform its obligations hereunder or the
validity or enforceability of this Agreement.

 

20. Counterparts. This Agreement may be executed in any number if counterparts,
including counterpart signature pages or counterpart facsimile signature pages,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

21. Review of Agreement. Each party hereto acknowledges that he or it (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement, and (c) has not relied upon any
representation or statement made by the other party (or its affiliates, equity
holders, agents, representatives, employees, and attorneys) with regard to the
subject matter or effect of this Agreement. The Executive also acknowledges that
his compliance with certain of the provisions of this Agreement is necessary to
protect the goodwill, customer relationships and Confidential Information of the
Company and each Related Company.

 

 

 

 

22. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

23. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.

 

24. Notification of New Employer. In the event the Executive is no longer
providing services to the Company under this Agreement, the Executive consents
to notification by the Company to the Executive’s rights and obligations under
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY      EXECUTIVE       Inception Mining Inc.       Trent D’Ambrosio      
/s/ Trent D’Ambrosio   /s/ Trent D’Ambrosio

 

 

 





 